      Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 1 of 28




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC               )
                                          )
           Plaintiff,                     )       Civil Action No. 17-cv-00495
                                          )
     v.                                   )
                                          )       PUBLIC VERSION
BRIDGER LOGISTICS, LLC, JULIO RIOS,       )
JEREMY GAMBOA, FERRELLGAS                 )
PARTNERS, L.P., FERRELLGAS L.P.,          )
BRIDGER ADMINISTRATIVE SERVICES II,       )
LLC, BRIDGER MARINE, LLC, BRIDGER         )
RAIL SHIPPING, LLC, BRIDGER REAL          )
PROPERTY, LLC, BRIDGER STORAGE, LLC,      )
BRIDGER SWAN RANCH, LLC, BRIDGER          )
TERMINALS, LLC, BRIDGER                   )
TRANSPORTATION, LLC, BRIDGER              )
ENERGY, LLC, BRIDGER LEASING, LLC,        )
BRIDGER LAKE, LLC, J.J. LIBERTY, LLC,     )
J.J. ADDISON PARTNERS, LLC,               )
                                          )
           Defendants.


PLAINTIFF EDDYSTONE RAIL COMPANY LLC’S SUR-REPLY IN OPPOSITION TO
           DEFENDANT FERRELLGAS’ MOTION TO DISQUALIFY




                                         BALLARD SPAHR LLP
                                         1735 Market Street, 51st Floor
                                         Philadelphia, PA 19103-7599
                                         Telephone: (215) 665-8500
                                         Facsimile: (215) 864-8999

                                         STEPTOE & JOHNSON LLP
                                         1330 Connecticut Avenue, NW
                                         Washington, DC 20036
                                         Telephone: (202) 429-3000
                                         Facsimile: (202) 429-3902




                                                                            12867387 8
             Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 2 of 28




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1


ARGUMENT .................................................................................................................................. 9

          I. An attorney does not violate applicable Pennsylvania legal and ethical requirements
             by reviewing inadvertently-produced documents in order to determine whether to
             contest privilege ............................................................................................................ 3
                A.          The authorities that Steptoe cited in its Opposition compel the conclusion
                            that Steptoe complied with all applicable legal and ethical requirements ...... 3
                B.          The Declaration of E. Norman Veasey supports Eddystone’s position .......... 7
                C.          The authorities that Ferrellgas cites fail to support a finding of wrongdoing . 8




          III. The facts in this case do not support the extreme remedy of disqualification ............ 19


          IV. Discovery is inappropriate in this case ....................................................................... 21


CONCLUSION ............................................................................................................................. 25




                                                                      i

                                                                                                                                12867387 8
              Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 3 of 28




                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

Cases

In re Asousa P’ship,
    Bankr., No. 01-12295DWS, 2005 WL 3299823 (Bankr. E.D. Pa. Nov. 17,
    2005) ........................................................................................................................................18

Burt Hill, Inc. v. Hassan,
   Civ. A. No. 09-1285, 2010 WL 419433 (W.D. Pa. Jan. 29, 2010) ....................................10, 12

Cohen v. Oasin,
   844 F. Supp. 1065 (E.D. Pa. 1994) ..........................................................................................16

Comm’l Credit Bus. Loans, Inc. v. Martin,
  590 F. Supp. 328 (E.D. Pa. 1984) ............................................................................................19

Cudd Pressure Control, Inc. v. New Hampshire Ins. Co.,
   297 F.R.D. 495 (W.D. Okla. 2014) ....................................................................................11, 12

In re David Cutler Indus. Ltd.,
    432 B.R. 529 (Bankr. E.D. Pa. 2010) ......................................................................................17

Greater N.Y. Taxi Ass’n v. City of N.Y.,
   No. 13-cv-3089 (VSB)(RLW), 2018 WL 2316629 (S.D.N.Y. May 8, 2018) ...................10, 12

Irth Solutions, LLC v. Windstream Comm’ns LLC,
    Civ. Action 2:16-cv-219, 2017 WL 3276021 (S.D. Ohio, Aug. 2, 2017) .............................4, 5

Johnson v. Stein Mart, Inc.,
   No. 3:06-cv-341-J-34 TEM, 2009 WL 1424214 (M.D. Fla. May 20, 2009)...........................12

Jordan v. Philadelphia Hous. Auth.,
   337 F. Supp. 2d 666 (E.D. Pa. 2004) .......................................................................................17

Kelly v. CSE Safeguard Ins. Co.,
   No. 2:08-CV-88-KJD-RJJ, 2011 WL 3494235 (D. Nev. Aug. 10, 2011) ...............................12

Martin v. Turner,
  Civil Action No. 10-1874, 2011 WL 717682 (E.D. Pa. Feb. 18, 2011) ..................................16

National Graphics, Inc. v. Brax Ltd.,
   Case No. 12-C-1119, 2015 WL 13029361 (E.D. Wis., Jan. 8, 2015)....................................4, 5

Nesselrotte v. Allegheny Energy, Inc.,
   Civil Action No. 06-01390, 2008 WL 2890832 (W.D. Pa. July 23, 2008) .......................10, 20
                                                                        ii

                                                                                                                                      12867387 8
             Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 4 of 28




Nunez v. Lovell,
   Civil No. 2005-7, 2008 WL 4525835 (D.V.I. Oct. 3, 2008)..............................................17, 19

U.S. Home Corp. v. Settlers Crossing, L.L.C.,
   Civ. Act. No. DKC-08-1863, 2012 WL 13013055 (D. Md., Oct. 12, 2012) .....................4, 5, 9

United States v. Stewart,
   294 F. Supp. 2d 490 (S.D.N.Y. 2003)..............................................................................6, 7, 10

Other Authorities

ABA Formal Opinion 05-437 ....................................................................................................7, 11

ABA Formal Opinion 92-362 ........................................................................................................10

Fed. R. Civ. P. 26(b)(5)(B) .................................................................................................... passim

Pa. R. P. C. 4.4(b) .................................................................................................................. passim




                                                                    iii
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 5 of 28




       Plaintiff Eddystone Rail Co., LLC (“Eddystone”) hereby submits the following Sur-

Reply in Opposition to the Motion to Disqualify filed by Defendants/Counterclaimants Bridger

Logistics, LLC, Ferrellgas Partners, L.P., and Ferrellgas, L.P. (collectively “Ferrellgas”, and

together with Defendants Julio Rios and Jeremy Gamboa, “Defendants”):

                                        INTRODUCTION

       Ferrellgas’ Motion to Disqualify represents a long-shot maneuver through which

Ferrellgas hopes to gain a tactical advantage and delay this litigation. The arguments that

Ferrellgas invokes in its Reply do not undermine – or even cast serious doubt on – the points

made by Eddystone in its Opposition: (1) the authorities cited by Ferrellgas – Fed. R. Civ. P.

26(b)(5)(B), the 502(d) stipulation (the “Stipulation”), and Pa. R. C. P. 4.4 – did not bar Steptoe

from reviewing inadvertently-produced documents for the limited purpose of assessing privilege;

                                                              in preparing the Motion to Compel

Production of Withheld Documents Under the Crime Fraud Exception (the “Crime-Fraud

Motion”) or for any other purpose; and (3) even if there were questions about any of the

foregoing, disqualification would be a grossly disproportionate remedy.

       The weakness of Ferrellgas’s position can be seen in the cases that it relies upon,

including the many that it cites for the first time in its Reply. Despite having filed two briefs,

Ferrellgas has not identified a single case in which, under the authorities applicable here, an

attorney who reviewed an inadvertently-produced document for purposes of assessing privilege

was found to have acted improperly, much less been disqualified. By contrast, Eddystone

referenced in its Opposition a series of cases where courts specifically refused to find such

behavior sanctionable.




                                                  1

                                                                                             12867387 8
           Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 6 of 28




       In a bid to salvage its Motion, Ferrellgas has improperly submitted with its Reply a

wholly new piece of evidence, a declaration from attorney Lawrence J. Fox. Mr. Fox is – as he

admits – the initial author of a 1992 American Bar Association (“ABA”) formal opinion that

barred attorney review of inadvertently-produced documents for purposes of assessing privilege.

The ABA withdrew that opinion in 2005 because it was inconsistent with the ABA’s 2002

revision to ABA Model Rule 4.4(b), which does not forbid such attorney review.

       A view consistent with the current ABA position is set forth in the attached declaration of

E. Norman Veasey, former Chief Justice of the Delaware Supreme Court.1 Chief Justice Veasey

is former chair of an ABA ethics committee that in 2002 modified Model Rule 4.4(b), the Rule

which is the model for Pa. R. C. P. 4.4(b). In his declaration, the Chief Justice explains that

attorney review of inadvertently-produced documents for purposes of assessing privilege does

not violate applicable ABA ethics rules, related Pennsylvania ethics rules, Fed. R. Civ. P.

26(b)(5)(B), or the Stipulation. In the Chief Justice’s view, “there is no ethical or procedural

rule” prohibiting a review of inadvertently-produced documents “for the limited purpose” of

assessing whether “a unilateral claim of privilege is valid.” The Chief Justice also points out in

his declaration the logical and rhetorical shortcomings in Mr. Fox’s declaration.

       Steptoe takes seriously its ethical and legal obligations in this and all other matters. It

committed no violations here. In this District, a party seeking disqualification bears the burden

of “clearly showing” that such a remedy is proper. Ferrellgas has failed to demonstrate that

Steptoe engaged in any wrongdoing or that it should be disqualified.




       1
        Eddystone submits Chief Justice Veasey’s declaration at this late stage of the briefing
because Ferrellgas included Mr. Fox’s declaration with its Reply.

                                                 2
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 7 of 28




                                           ARGUMENT

I.     An attorney does not violate applicable Pennsylvania legal and ethical requirements
       by reviewing inadvertently-produced documents in order to determine whether to
       contest privilege

       A.      The authorities that Steptoe cited in its Opposition compel the conclusion that
               Steptoe complied with all applicable legal and ethical requirements

       As Steptoe explained in its Opposition, a party does not violate Fed. R. Civ. P.

26(b)(5)(B) by reviewing an inadvertently-produced document for the limited purpose of

assessing the producing party’s claim of privilege. The Rule does not on its face impose the

requirement that Ferrellgas now insists upon, namely, that a party must immediately stop

reviewing a document upon realizing that the producing party will claim privilege. While Fed.

R. Civ. P. 26(b)(5)(B) states that a party may not “use” inadvertently-produced privileged

information, it does not proscribe review. As Chief Justice Veasey notes, the term “use” in this

context is properly read to mean – not mere review – but utilization in a “deposition, pleading, or

active court proceeding.” Declaration of E. Norman Veasey (“Veasey Decl.”) at ¶ 32.

Moreover, the Rule also states that a party “may promptly present the [inadvertently-produced]

information to the court under seal for a determination of the claim.” It makes sense that a party

should be allowed to review the inadvertently-produced information before “presenting” such to

the court, to ensure that the court’s time is not wasted. In footnote 2 of its Reply, Ferrellgas says

that such prior review need not “necessarily” be performed. This may be true, but absent such

review, the receiving party court may be asking the court to conduct a pointless in camera

analysis of irrelevant documents.

       The Stipulation also does not bar the receiving party from reviewing inadvertently-

produced documents for the limited purpose of assessing privilege. As Chief Justice Veasey

notes, the Stipulation tracks the language of Fed. R. Civ. P. 26(b)(5)(B). Veasey Decl. at ¶ 28.


                                                  3
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 8 of 28




Moreover, although the Stipulation also bars the “use” of inadvertently-produced documents, it

clearly subordinates that obligation by stating that “[n]othing in this Stipulation shall prevent a

Receiving Party from challenging the privilege or protection asserted by the Producing Party, or

limit the right of a Receiving Party to petition the Court for an in camera review of the Protected

Information.” Stipulation (Dkt #62) at 2.

       The foregoing interpretations of Fed. R. Civ. 26(b)(5)(B) and the Stipulation are fully

supported by the recent case law that Eddystone identified in its Opposition (“Opp.”). Opp. at

11-13, Dkt. 272. These cases stand for the rule that a receiving party may review inadvertently-

produced documents for privilege, notwithstanding a producing party’s demand that the

documents immediately be returned, sequestered, or destroyed:

   National Graphics, Inc. v. Brax Ltd., Case No. 12-C-1119, 2015 WL 13029361, *2
    (E.D. Wis., Jan. 8, 2015) – There was no violation of Rule 26(b)(5)(B) or stipulation
    where the receiving party refused to return an allegedly-privileged declaration, and
    instead discussed it with the declarant to determine the viability of the privilege
    claim;

   U.S. Home Corp. v. Settlers Crossing, L.L.C., Civ. Act. No. DKC-08-1863, 2012 WL
    13013055, **10-13 (D. Md., Oct. 12, 2012) – There was no violation of Rule
    26(b)(5)(B) or stipulation where receiving party “reviewed, studied, and used”
    documents that were privileged on their face, but did not utilize them for purposes
    other than assessing the privilege claim;

   Irth Solutions, LLC v. Windstream Comm’ns LLC, Civ. Action 2:16-cv-219, 2017
    WL 3276021, *15 (S.D. Ohio, Aug. 2, 2017) – There was no violation of Rule
    26(b)(5)(B) where receiving party refused to return or destroy allegedly privileged
    documents, and instead reviewed them but did not utilize them for any purpose in the
    litigation.

       Ferrellgas cites no cases in its initial Memorandum or in its Reply that are on all-fours

with the facts here and that support its position. Unable to identify on-point precedent that

supports its views, Ferrellgas tries to distinguish Eddystone’s cases by arguing that, in them, the

courts ultimately found the inadvertently-produced documents were not privileged. Reply at 7-8.



                                                  4
          Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 9 of 28




This conflates the ultimate decision regarding privilege with the question of whether review was

proper. Ferrellgas’ interpretation is unsupported by the language of the cases and is illogical.

        First, in none of Eddystone’s cases did the courts state that they were analyzing the

proper use of inadvertently-produced documents by reference to whether the documents were

ultimately found to be privileged. Instead, these courts assessed the propriety of the receiving

party’s behavior independently from the question of whether the documents were actually

privileged. National Graphics, 2015 WL 13029361, *2 (court conducts analysis without

reference to whether documents are actually privileged); U.S. Home, 2012 WL 13013055, **10-

13 (same); Irth Solutions, 2017 WL 3276021, *15 (same).

        The foregoing point is made clear in the U.S. Home decision. The court in that case was

asked to assess the receiving party’s handling of inadvertently-produced documents during two

periods: before the court’s prior ruling that the inadvertently-privileged documents were not

privileged, and after that ruling. U.S. Home, 2012 WL 13013055, **10-13. The court easily

concluded that, after the ruling that the documents were non-privileged, the receiving party was

free to use them as it wished. Id. at *12. But with respect to the receiving party’s use of the

documents before the ruling, the court conducted a detailed analysis under Rule 26(b)(5)(B) and

related stipulation, concluding that there was no violation. Id. If the court’s prior ruling that the

documents were non-privileged had been dispositive, there would have been no need for the

court to bifurcate its analysis.

        Second, Ferrellgas’ interpretation of Eddystone’s cases would impose an illogical and

unworkable standard on counsel. Counsel receiving inadvertently-produced documents would

be permitted to review them for privilege, but only if a court later found that the documents were

actually not privileged. Thus, counsel would have no clear ex ante guidance from the courts



                                                  5
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 10 of 28




about how to treat inadvertently-produced documents. This cannot be the standard that the

courts in Eddystone’s cases intended to apply.

        Apart from Fed. R. Civ. P. 26(b)(5)(B) and the Stipulation, Ferrellgas also makes the

unconvincing argument that Steptoe violated Pa. R. P. C. 4.4(b). As Steptoe noted previously,

Opp. at 14, Pa. R. P. C. 4.4(b) on its face merely requires receiving parties to provide notice of

the production of potentially privileged documents. Thus, the Pennsylvania Bar Association

Committee on Legal Ethics and Professional Responsibility found that Pa. R. P. C. 4.4(b) leaves

to the attorney’s professional judgment whether to return unread an inadvertently-produced

document. Pa. Bar. Assoc. Comm. on Legal Ethics, Revised Formal Opinion 2007-200,

Inadvertent Disclosures. Ferrellgas correctly notes that the Rule does not preclude the

application of other rules in the inadvertent-production context. Reply at 6, Dkt. 279. But

permitting application of other rules does not mean that Pa. R. P. C. 4.4(b) itself imposes some

unstated further requirements. And – apart from Rule 26(b)(5)(B), the Stipulation, and Pa. R. P.

C. 4.4(b) – Ferrellas cites no legal or ethical rules that it claims Steptoe violated.




                                                                              Moreover, Ferrellgas

admits that the purpose of the notification requirement is to “permit [the sender] to take

protective measures” but makes no effort to identify any prejudice it allegedly has suffered as a



                                                   6
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 11 of 28




result of Steptoe’s alleged tardiness. See Stewart, 294 F. Supp. 2d at 494 (“vague and

conclusory” allegations of prejudice from delayed notice of inadvertent production are

insufficient).

        Finally, the history of Pa. R. P. C. 4.4(b) supports the conclusion that Pennsylvania does

not limit a receiving party’s ability to review inadvertently-produced documents for privilege.

As Eddystone noted in its Opposition, Opp. at 14-15, Pa. R. C. P. 4.4(b) mirrors ABA Model

Rule 4.4, which omits any obligation to cease reviewing or to return or destroy inadvertently

produced documents. Pa. Bar. Assoc. Comm. on Legal Ethics, Revised Formal Opinion 2007-

200, Inadvertent Disclosures. Based on its 2002 amendment to ABA Model Rule 4.4, the ABA

expressly stated in 2005 that Model Rule 4.4(b) does not obligate a “lawyer either to refrain from

examining the materials or to abide by the instructions of the sending lawyer.” ABA Formal

Opinion 05-437 (Oct. 1, 2005). Pennsylvania’s adoption of Pa. R.P.C. 4.4(b) supports the

conclusion that, in Pennsylvania, a receiving counsel is allowed to review inadvertently-

produced documents in order to assess privilege. Ferrellgas has nothing to say in its Reply about

the foregoing history.


        B.       The Declaration of E. Norman Veasey supports Eddystone’s position

        Any remaining concerns regarding Eddystone’s reading of the foregoing authorities

should be put to rest by the attached declaration of E. Norman Veasey, former Chief Justice of

the Delaware Supreme Court, who chaired the ABA commission responsible for the current

version of Model Rule 4.4(b). Chief Justice Veasey served as President of the Delaware State

Bar Association, and has taught ethics as an adjunct professor at numerous law schools,

including the University of Virginia and the University of Pennsylvania. Veasey Decl. at ¶¶ 13-

14. The Chief Justice also served on the ABA Standing Committee on Ethics and Professional


                                                 7
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 12 of 28




Responsibility, and was the Chair of the ABA Commission to Evaluate the Model Rules of

Professional Conduct (“Ethics 2000”). Id. at ¶¶ 10, 13. In the latter position, he oversaw

revisions to the Model Rules including the 2002 changes to Model Rule 4.4(b), the model for Pa.

R. C. P. 4.4(b). Id. at ¶¶ 19, 22-23.

        Chief Justice Veasey agrees with Eddystone’s view of the relevant authorities in this

case. His declaration explains that under Model Rule 4.4(b) – and hence, Pa. R. C. P. 4.4(b) as

well – there is no requirement that “the receiving lawyer either refrain from examining the

materials or to abide by the instructions of the sending lawyer.” Veasey Decl. at ¶¶ 22 (quoting

ABA Formal Opinion 05-437), 24. Similarly, while Fed. R. Civ. P. 26(b)(5)(B) bars a receiving

attorney from “deploying” an inadvertently-produced document in a deposition, pleading or

court proceeding, the Rule does not prevent review of the document to assess privilege. Id. at ¶¶

28-33. A rule forbidding an attorney from reviewing an inadvertently-received document for

privilege would be in tension with the attorney’s duty to his or her client. Id. at ¶ 37. The Chief

Justice concludes that “there is no ethical or procedural rule prohibiting . . . [a] Receiving

Lawyer from reviewing . . . [inadvertently-produced] documents for the limited purpose of

informing the lawyer on the sole question, which is whether or not the Producing Lawyer’s

unilateral claim of privilege is valid.” Id. at ¶ 38.


        C.      The authorities that Ferrellgas cites fail to support a finding of wrongdoing

        As Eddystone previously explained, the cases that Ferrellgas cited in its initial

Memorandum are easily distinguishable. Opp. at 18-20. They involve serious conflicts of

interest or other egregious behavior, apply non-Pennsylvania law that differs from

Pennsylvania’s standards, and fail to reference Rule 26(b)(5)(B) or related stipulations. Id.




                                                   8
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 13 of 28




       Ferrellgas attempts half-heartedly in its Reply to defend the relevance of its cases by

arguing that they involved parties improperly using privileged information. Reply at 14. But

this begs the question of whether, when it reviewed the inadvertently-produced documents for

the limited purpose of assessing privilege, Steptoe was acting improperly. As noted, none of

Ferrellgas’ cases involve facts like those here. Given this, it is not surprising that Ferrellgas

devotes only two sentences in its Reply to defending the relevance of decisions that it cited in its

Memorandum.

       In further support of its Motion, Ferrellgas claims in its Reply that a parade of horribles

would flow from adoption of Steptoe’s position. Ferrellgas suggests that Steptoe’s approach

would “eviscerate” the protections against inadvertently-produced documents by allowing parties

to freely use the information in those documents. Reply at 3. Ferrellgas even claims that this

approach would mean that litigants had sunk to the “rules of the jungle.” Reply at 9.

       Ferrellgas is attacking a strawman. Steptoe does not assert that inadvertently-produced

documents may be used by receiving parties in Pennsylvania for any purpose. Instead, Steptoe

contends that such parties are free to review inadvertently-produced documents but solely for

purposes of assessing privilege. Thus, such documents cannot be used to draft pleadings, cannot

be utilized at deposition, cannot be shown to experts or used at trial, etc. Contrary to Ferrellgas,

these limitations place real constraints on the use of the documents. See U.S. Home Corp. v.

Settlers Crossing, L.L.C., 2012 WL 13013055, at *12 (warning receiving party not to reference

inadvertently-produced documents in support of its court filings).

       Moreover, numerous decisions – including decisions cited by Ferrellgas – have

confirmed that orders limiting the use of inadvertently-produced documents provide sufficient

protection to the producing party. These decisions have merely imposed restraints on receiving



                                                  9
        Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 14 of 28




counsel’s use of privileged information, rather than disqualifying counsel. Burt Hill, Inc. v.

Hassan, Civ. A. No. 09-1285, 2010 WL 419433, at *9 (W.D. Pa. Jan. 29, 2010) (refusing to

disqualify receiving party, but limiting use of privileged documents); Greater N.Y. Taxi Ass’n v.

City of N.Y., No. 13-cv-3089 (VSB)(RLW), 2018 WL 2316629, at *6 (S.D.N.Y. May 8, 2018)

(where stipulation forbade any review of inadvertently-produced documents, court did not

disqualify receiving party but barred its use of the documents to contest privilege); see also

Stewart, 294 F. Supp. 2d at 494 (the remedy for review of inadvertently-produced document is

not disqualification, but an order limiting document’s use, e.g., “suppression”); Nesselrotte v.

Allegheny Energy, Inc., Civil Action No. 06-01390, 2008 WL 2890832, at *6 (W.D. Pa. July 23,

2008) (no disqualification necessary, court finds it sufficient to bar use of improperly-received

documents).

       The previously-described history of ABA Model Rule 4.4(b) and Pa. R. C. P. 4.4(b)

directly contradicts Ferrellgas’ claim that adoption of Steptoe’s approach would result in

disaster. The Rules were both amended approximately a decade ago, and neither now forbids a

party from reviewing a privileged document that was inadvertently-produced. Moreover, due to

the amendment, in 2005 ABA Formal Opinon 05-437 withdrew ABA Formal Opinion 92-362,

an opinion which had required a party to immediately stop reviewing a document that might be

privileged. Had the Ferrellgas’ premonitions of doom been well-founded, ABA Rule 4.4(b) and

Pa. R. C. P. 4.4(b) would never have been amended as they were, or the amendments would have

been reversed.

       Ferrellgas also includes with its Reply the declaration of attorney Lawrence J. Fox. Mr.

Fox acknowledges that he was the author of the first draft of ABA Formal Opinion 92-362, the

opinion that barred attorneys from reviewing inadvertently-produced documents for privilege,



                                                10
        Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 15 of 28




and that the ABA withdrew in 2005 due to its adoption of Model Rule 4.4(b). Fox Decl. at ¶ 15;

ABA Formal Opinion 05-437. Mr. Fox in his declaration is now advocating for the same ethics

rule that the ABA previously considered and rejected. Moreover, as Chief Justice Veasey

explains, Mr. Fox’s declaration is flawed. Mr. Fox claims that permitting limited attorney

review of inadvertently-produced documents will result in the wholesale “destruction” of

privilege. The Chief Justice – consistently with the above cases that found it sufficient to merely

place limits on the use of inadvertently-produced documents – concludes that Mr. Fox’s rhetoric

is “overstated”. Veasey Decl. at ¶¶ 34-35. The Chief Justice also notes that Mr. Fox in his

declaration does not provide logical support for his conclusions, but merely “begs the question”

of whether an attorney violates any rules when he or she reviews inadvertently-produced

documents for purposes of assessing privilege. Id. at ¶ 35. And even Mr. Fox does not state that

Steptoe should be disqualified in this case.

       Finally, Ferrellgas cites a new set of cases in the Reply for the proposition that “relying

on the material subject to the claim of privilege to argue against the privilege” is “prohibited.”

Reply at 4. But Eddystone has not relied on any of the documents at issue to argue against the

privilege – the contents of the documents are not mentioned anywhere in the Crime-Fraud

Motion. Unsurprisingly, none of Ferrellgas’s new cases involve actions like those taken by

Steptoe in this case, i.e., none involve counsel merely reviewing documents to evaluate privilege.

Additionally, none of these cases resulted in disqualification of counsel:

   Cudd Pressure Control, Inc. v. New Hampshire Ins. Co., 297 F.R.D. 495, 499 (W.D.
    Okla. 2014) – The receiving party in this case disclosed the contents of the
    inadvertently-produced documents in a brief that was filed with the court and made
    available to the public. See Cudd, Dkt. 89. The quotation that Ferrellgas included in
    the Reply focused on this public filing. Reply at 4. The receiving party’s public
    disclosure of inadvertently-produced information was contrary to the requirement that
    such information be submitted under seal, Fed. R. Civ. P. 26(b)(5)(B), and there is no



                                                 11
           Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 16 of 28




      allegation that Steptoe did anything similar here. In any event, while the court in
      Cudd did admonish the receiving party, it did not impose sanctions.

     Greater N.Y. Taxi Ass’n v. City of N.Y., No. 13-cv-3089 (VSB)(RLW), 2018 WL
      2316629, at *6 (S.D.N.Y. May 8, 2018) – The stipulation in Greater N.Y. Taxi –
      unlike in the present litigation – essentially required the receiving party to
      immediately destroy or return inadvertently-produced documents upon receipt of a
      clawback request, i.e., the stipulation forbade any review of the clawed-back
      documents. Even though the receiving party in Greater N.Y. Taxi read the documents
      and attached them to a court filing (see Greater N.Y. Taxi, fn. 4) after they were
      clawed back, the court in this case merely admonished the receiving party.

     Burt Hill, Inc. v. Hassan, No. 09-1285, 2010 WL 419433, at *4 (W.D. Pa. Jan. 29,
      2010) – In its Reply, Ferrellgas mentions this decision’s reference to an “oft-cited
      protocol,” but that reference is dicta, as this is an unauthorized-production case and
      not one involving inadvertent disclosures. Moreover, the court admits that the
      “protocol” it references has changed in light of the edits to Rule 4.4(b) described
      previously. The court also does not order disqualification in this case.

     Kelly v. CSE Safeguard Ins. Co., No. 2:08-CV-88-KJD-RJJ, 2011 WL 3494235, at *3
      (D. Nev. Aug. 10, 2011) – The court here orders inadvertently-produced documents
      returned or destroyed, but only after the dispute over privilege had been resolved.
      The court also refuses to sanction the receiving party.

     Johnson v. Stein Mart, Inc., No. 3:06-cv-341-J-34 TEM, 2009 WL 1424214, at *3
      (M.D. Fla. May 20, 2009) – The receiving party attached inadvertently-produced
      documents to briefs filed in the public record (see Dkt. 95) even after receiving a
      clawback request. The court found this behavior “reprehensible”, but did not order
      disqualification (or apparently, any sanctions).

         In short, none of these cases justify the conclusion that an attorney receiving

inadvertently-produced documents may not review them to assess privilege.


II.

         A.




                                                   12
Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 17 of 28




                              13
Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 18 of 28




                              14
    Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 19 of 28




2




                                  15
        Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 20 of 28




Moreover, as noted in the Opposition, Ferrellgas – as the party seeking disqualification – bears

the burden of “clearly showing” that disqualification is proper. Cohen v. Oasin, 844 F. Supp.

1065, 1067 (E.D. Pa. 1994); Martin v. Turner, Civil Action No. 10-1874, 2011 WL 717682, *2



                                                16
           Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 21 of 28




(E.D. Pa. Feb. 18, 2011).




       B.




                                                             Again, the authorities cited by

Ferrellgas – Fed. R. Civ. P. 26(b)(5)(B), the Stipulation, and Pa. R. C. P. 4.4(b) – do not forbid a

receiving party from reviewing inadvertently-produced documents for purposes of assessing

privilege.

                                                            Additionally, Ferrellgas has not

explained how any of the documents identified in its clawback letter had anything to do with the

Crime-Fraud Motion, or even that they are relevant to this case. In fact, they are not.

       The two cases that Ferrellgas cites in this portion of the Reply are obviously inapposite.

They arise – not in the inadvertent-production context – but in the context of attorney conflicts of

interest, a much more serious issue that implicates duty of loyalty concerns. Nunez v. Lovell,

Civil No. 2005-7, 2008 WL 4525835, at *6 (D.V.I. Oct. 3, 2008) (addressing disqualification in

the context of a conflict of interest); Jordan v. Philadelphia Hous. Auth., 337 F. Supp. 2d 666,

678 (E.D. Pa. 2004) (same). The Nunez opinion expressly underlines the importance of that

duty: “An attorney who fails to observe his obligation of undivided loyalty to his client injures

his profession and demeans it in the eyes of the public.” Nunez, 2008 WL 4525835, at *2

(quoting Int'l Bus. Machines Corp. v. Levin, 579 F.2d 271, 283 (3d Cir. 1978)); see In re David

       3



                                                 17
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 22 of 28




Cutler Indus. Ltd., 432 B.R. 529, 541 (Bankr. E.D. Pa. 2010) (difficult to imagine attorney

conflicts of interest that do not require disqualification).



                                   As previously noted, Ferrellgas has not cited a single case

finding misconduct – much less granting disqualification – based on facts like those here.




                                                  18
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 23 of 28




Asousa P’ship, Bankr., No. 01-12295DWS, 2005 WL 3299823, at *3 (Bankr. E.D. Pa. Nov. 17,

2005); Koumoulis v. Ind. Fin. Mktg. Grp., Inc., 295 F.R.D. 28, 38 (E.D.N.Y. 2013) (“‘the

attorney-client privilege is not available merely by stamping a document that was prepared by an

attorney, which contains solely business advice, ‘PRIVILEGED AND CONFIDENTIAL’ [or]

‘Advice of Counsel.’’).




III.    The facts in this case do not support the extreme remedy of disqualification



                                                        As Steptoe previously noted, in this

District, disqualification is “not favored,” is not applied “automatically,” and the party seeking

disqualification must provide facts “clearly showing” entitlement to such. Opp. at 20-21.

Disqualification is also improper (outside the breach of loyalty context) if the violation does not

result in substantial prejudice. Id. A party’s choice of counsel is entitled to “substantial

deference,” and a court should be especially wary of ordering disqualification when – as here –

counsel at issue has already expended substantial and effort on the matter and disqualification

would impose a substantial burden on the client. Id.

        Ferrellgas does not seriously dispute the foregoing. The two cases that it cites regarding

disqualification involve obviously different facts. One of them, Nunez, 2008 WL 4525835,

addresses disqualification in the breach of the loyalty context. The other case, Comm’l Credit

Bus. Loans, Inc. v. Martin, 590 F. Supp. 328, 336 (E.D. Pa. 1984), involves an attorney who

refused to stop testifying at trial, requiring the court to disqualify him to ensure a fair proceeding.

Neither of these cases involve inadvertent disclosures, Rule 26(b)(5)(B), stipulations like the one

here, or Pa. R. P. C. 4.4(b).
                                                  19
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 24 of 28




       Ferrellgas attacks Eddystone’s reliance on Nesselrotte v. Allegheny Energy, Inc., Civil.

Action No. 06-01390, 2008 WL 2890832, at **4, 6-8 (W.D. Pa. July 23, 2008), but its criticisms

miss the mark. Reply at 14. Nesselrotte compels the conclusion that disqualification would be

improper here.

       In Nesselrotte, the court found the receiving counsel had acted in good faith because it

had applied a reasonable, albeit incorrect, understanding of the law of privilege. Nesselrotte,

2008 WL 2890832, at *6. Based on that understanding, counsel believed that its retention and

review of the documents at issue in the case was proper. Id. In this case, as noted above, Fed. R.

Civ. P. 26(b)(5)(B), the Stipulation, and Pa. R. C. P. 4.4(b) do not bar the receiving party from

reviewing inadvertently-produced documents for privilege.




       Other Nesselrotte factors also weigh against disqualification in this case. Contrary to

Ferrellgas, in Nesselrotte the court stated that if the documents at issue did not constitute a

“roadmap” to the opponent’s litigation strategy, their review by the receiving party would not

weigh in favor of disqualification. Nesselrotte, 2008 WL 2890832, at *6.




       Finally, a significant Nesselrote factor weighing against disqualification here is that

substitution of new counsel would impose severe costs on Eddystone. Ferrellgas does not deny



                                                 20
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 25 of 28




Steptoe’s contention, Opp. at 23, that Steptoe has filed or opposed dozens of motions in this case,

has reviewed and analyzed hundreds of thousands of pages of documents (approximately 3

million pages have been produced in this litigation), and has retained and interacted with

numerous experts.



          Additionally, as of the filing date of the Opposition, Defendants had taken, or were in

the process of taking, at least five depositions, all of which were or will be defended by Steptoe.

       Despite the foregoing, Ferrellgas argues unpersuasively that switching counsel would not

be unduly burdensome for Eddystone. Reply 15. Ferrellgas asserts that the parties are only in

the middle of fact depositions, expert discovery has yet to begun, dispositive motions have not

been filed, and a trial date has not yet been set. Ferrellgas ignores the fact that it would require a

very major effort to educate new lead counsel –                                   – to take over the

running of this case. Ferrellgas nowhere addresses the very great expense that Eddystone would

have to incur to have a whole new set of lawyers learn about this complex case. Ferrellgas also

does not discuss the fact that – to allow time for new counsel to get up to speed – this case would

have to be stayed for several weeks or months, further prejudicing Eddystone.

IV.    Discovery is inappropriate in this case

       Eddystone previously noted that ordering satellite discovery here, i.e., discovery about

discovery, would be wasteful and inefficient. Opp. at 23. Such discovery would be very

intrusive, would generate numerous discovery disputes, and would time-consuming.

Additionally none of the cases that Ferrellgas has cited in this matter have ordered discovery like

that which Ferrellgas proposes. Ferrellgas has not responded in its Reply to these criticisms,

which should counsel the Court to deny discovery here.



                                                  21
         Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 26 of 28




                                         CONCLUSION

       Ferrellgas’ Motion to Dismiss fails on all counts. The authorities that Ferrellgas cites –

Fed. R. Civ. P. 26(b)(5)(B), the Stipulation, and Pa. R. C. P. 4.4(b) – do not forbid a receiving

party from reviewing inadvertently-produced documents for the limited purpose of assessing

privilege.




             . The Motion should be denied.




Dated: December 14, 2018, 217                         Respectfully submitted,



                                                      /s/ Andrew J. Sloniewsky
                                                      Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                      Terence M. Grugan (I.D. No. 307211)
                                                      BALLARD SPAHR LLP
                                                      1735 Market Street, 51st Floor
                                                      Philadelphia, PA 19103-7599
                                                      Telephone: (215) 665-8500
                                                      Facsimile: (215) 864-8999
                                                      hockeimerh@ballardspahr.com
                                                      grugant@ballardspahr.com

                                                      Filiberto Agusti (pro hac vice)
                                                      Andrew J. Sloniewsky (pro hac vice)
                                                      Timothy Work (pro hac vice)
                                                      Nicholas Petts (pro hac vice)
                                                      STEPTOE & JOHNSON LLP
                                                      1330 Connecticut Avenue, NW
                                                      Washington, DC 20036
                                                      Telephone: (202) 429-3000
                                                      Facsimile: (202) 429-3902
                                                      fagusti@steptoe.com

                                                 22
Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 27 of 28




                                   jtheodore@steptoe.com
                                   twork@steptoe.com
                                   npetts@steptoe.com

                                   Counsel for Eddystone Rail Company, LLC




                              23
        Case 2:17-cv-00495-JD Document 281 Filed 12/14/18 Page 28 of 28




                                CERTIFICATE OF SERVICE

       I certify that I filed the foregoing via the Court’s ECF system on December 14, 2018,

thereby serving all counsel of record.

                                                   /s/ Andrew J. Sloniewsky
                                                   Andrew J. Sloniewsky




                                              24
